Citation Nr: 0616774	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-24 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed back pain 
to include right scapular pain.  

2.  Entitlement to service connection for claimed chest pain.  

3.  Entitlement to service connection for claimed fallen 
arches.  

4.  Entitlement to service connection for claimed right hand, 
wrist, and arm numbness and pain.  






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to 
December 2000.  She also performed service with the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the RO.  

The issues of service connection for back pain and claimed 
right hand, wrist and arm numbness and pain are the subject 
of the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is shown to have residual right 
scapular fibromyositis and myalgia that as likely as not is 
due to an injury sustained in a motor vehicle accident during 
her period of active service.  

2.  The veteran currently is not shown to have a demonstrated 
chest condition manifested by pain due to any event or 
incident of her period of active service.  

3.  The pre-existing fallen arches or pes planus is shown as 
likely as not to have undergone an increase in severity 
beyond natural during the veteran's period of service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, her 
disability manifested by residual right scapular 
fibromyositis and myalgia is due to an injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The veteran is not shown to have a disability manifested 
by chest pain due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  By extending the benefit of the doubt to the veteran, her 
pre-existing disability manifested by fallen arches or pes 
planus was aggravated by active service.  38 U.S.C.A. §§ 101, 
1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran, and there is no indication 
from the record of additional treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  
The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a February 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this letter, the veteran was 
also advised to submit additional medical records to the RO, 
and the Board finds that this instruction is consistent with 
the requirement of 38 C.F.R. § 3.159(b)(1) that VA request 
that a claimant provide any evidence in his or her possession 
that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate her claim and 
assist her in developing relevant evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

Here, the notice requirements pertinent to the issue 
addressed on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


Factual Background

The November 1988 enlistment examination indicates that the 
veteran had pes planus.  It is negative for a back condition, 
chest condition or right hand, wrist, and arm numbness and 
pain.  

An October 1992 periodic examination indicates that the 
veteran had mild pes planus.  

A June 1993 service medical record indicates that the veteran 
was in a motor vehicle accident.  She complained of having 
"muscle twinges" in her lower back.  

On examination, there was point tenderness down the spine, 
over the right rhomboid and the right lumbar paraspinous.  
The impression was that of muscle strain.  

An April 1996 service medical record indicates that the 
veteran had a sore neck.  An examination showed no gross 
cervical abnormality or trauma.  The assessment was that of 
questionable cervical strain.  

The private medical records indicate that in November 1997, 
the veteran was involved in a motor vehicle accident.  She 
complained of pain in between the shoulder blades.  

A November 1997 private X-ray report indicates that the 
veteran's chest was normal.  The thoracic spine had minimal 
scoliosis, but was otherwise normal.  The cervical spine was 
normal.  

An April 1998 service medical record indicates that the 
veteran was given a temporary profile for chronic pain in the 
upper back.  

A May 1998 service medical record indicates that the veteran 
was given a temporary profile for upper back and neck pain.  

An October 1998 service medical record indicates that the 
veteran was given a temporary profile for chronic cervical 
spine strain.  

An October 1998 service medical record indicates that the 
veteran was in a motor vehicle accident "this AM" that 
resulted in an upper back ache.  An X-ray study of the 
cervical spine was negative.  The assessment was that of 
motor vehicle accident status post strain of the cervical 
spine.  

A December 1998 service medical record indicates that the 
veteran had chronic neck pain and diminished arches.  

A November 2000 service medical record indicates that the 
veteran had long-term discomfort along the right medial 
parascapular border.  An examination showed two discrete 
trigger points along the scapular border.  The assessment was 
that of myalgia/myositis.  

A September 2001 VA outpatient record indicates that the 
veteran complained of chronic pain in her shoulder, feet and 
back.  It was noted that the veteran had flat feet.  

The March 2002 VA examination indicates that the veteran had 
mild tenderness in the right trapezius muscle.  There was no 
limitation of range of motion of the elbows, wrists or 
digits.  There was mild postural scoliosis with muscular 
prominence on the right side in the mid-thoracic area.  

There was tenderness to palpation in the immediate right 
infrascapula.  There was no tenderness or crepitus with 
movement of the scapula on the right side.  There was normal 
movement in the neck.  The chest demonstrated normal 
percussion and auscultation.  No swelling, tenderness or 
spasm was noted in the veteran's joints.  

An X-ray study of the chest showed no acute cardiopulmonary 
abnormality and dextroscoliosis of the thoracic spine.  

The veteran reported having right hand numbness.  On 
examination, there was no numbness; there was normal muscular 
appearance to the thenar muscles and normal grip strength.  
An X-ray study showed normal right hand, normal right wrist 
and normal right arm.  

The assessment was that of motor vehicle accident with trauma 
to the sternum, right inferior scapulitis, pes planus and 
probable entrapment neuropathy of the right upper extremity.  

A March 2002 VA foot examination indicates that the veteran 
reported swelling in her feet.  It was noted that the veteran 
stated that, for the most part, her flat feet were really not 
so bothersome.  

On examination, the veteran's gait was normal with a mild 
flattening of the arch.  The foot was able to resupinate 
during the gait cycle.  An X-ray study showed a decrease in 
the arch.  

The impression was that of "pes planus with plantar 
fasciitis that could be contributing to the patellofemoral 
syndrome.  Symptoms occurred while on active duty."  

The March 2002 VA joints examination indicates that the 
veteran was involved in a car accident in October 1997.  An 
examination of the right scapula showed no muscle spasm.  
There was no apparent atrophy of the right shoulder girdle 
muscle.  

There was sensitivity on palpation at the mid-scapula 
boarder, but no apparent tenderness.  There was mild 
tenderness on palpation of the paraspinal muscles of the 
cervical spine at C6-7 on the right.  Active range of motion 
of the right shoulder was normal.  

It was noted that an X-ray study of the cervical spine taken 
in November 1997 showed that the vertebra of the cervical 
spine were in normal relationship and exhibited normal 
curvature.  There was no evidence of fracture, dislocation, 
or arthritis.  The intervertebral space and apophyseal joints 
were well-preserved.  The soft tissue structures around the 
neck were normal.  The impression was that of normal cervical 
spine.  

An X-ray study of the lumbosacral spine showed rotatory 
levoscoliosis.  The impression was that of residual right 
scapular fibromyositis and myalgia.  

A May 2003 VA outpatient record indicates that the veteran 
complained of pain in her neck  and over the medial border of 
her right scapula since a car accident some years ago.  She 
also complained of having pain and numbness in her right hand 
and wrist.  

On examination, there was full range of motion of the neck.  
She had normal motor function in the upper and lower 
extremities, bilaterally.  The assessment was that of history 
of carpal tunnel-like complaints following a motor vehicle 
accident.  

A September 2003 VA outpatient record indicates that the 
veteran reported having neck pain.  It was noted that recent 
EMG studies had confirmed carpal tunnel etiology.  It was 
noted that MRI studies revealed no identifiable abnormality 
that would account for the veteran's chronic neck pain.  The 
assessment was that of carpal tunnel syndrome.  


Law and Regulations

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2005).  

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

The occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

I.  Service connection for right scapular pain, claimed as 
back pain.

A careful review of the veteran's service medical records 
shows that the veteran was in a motor vehicle accident in 
November 1997.  At that time, she complained of pain between 
the shoulder blades.  

In April, May and October 1998, the veteran was placed on a 
temporary profile for chronic pain in the upper back, upper 
back and neck pain, and chronic cervical spine strain.  

A November 2000 service medical record indicates that the 
veteran had long-term discomfort along the right medial 
parascapular border.  The assessment was that of 
myalgia/myositis.  

The post-service VA outpatient records indicate that the 
veteran reported having chronic pain in her shoulder and 
back.  

At the March 2002 VA examinations, diagnoses of inferior 
scapulitis and residual right scapular fibromyositis and 
myalgia were given.  

Given the current medical findings and the evidence of injury 
in service, the Board finds the evidence to be in relative 
equipoise in showing that the veteran as likely as not has 
residual right inferior scapulitis and residual scapular 
fibromyositis and myalgia due to the injury that was incurred 
in service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for a disability manifested by right 
scapular pain is warranted.  


II.  Service connection for claimed chest pain.

The service records are negative for complaints, findings or 
treatment for any type of chest pain.  

Furthermore, the post-service medical evidence of record does 
not show that the veteran has any chest-related disability.  

Service connection cannot be granted for a disability that is 
not currently manifested; see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Accordingly, absent competent evidence of current chest 
disability, the Board finds that the preponderance of the 
evidence is against the claim of service connection for chest 
pain.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


III.  Service connection for claimed fallen arches.

After a review of the entire evidentiary record, the Board 
finds that the veteran had pes planus, or flat feet, at the 
time of her enlistment examination.  

At the March 2002 VA examination, the examiner reported that 
the veteran's pes planus symptoms had occurred while on 
active duty.  It is noted that this report has limited 
probative value as it is merely a recitation of the veteran's 
self- reported and unsubstantiated history.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 
229 (1993).  

As the veteran had a pre-existing condition at the time her 
period of service began, she must establish that the 
condition underwent a permanent worsening of the underlying 
pathology as a result an injury incurred in or a disease 
contracted during active duty.  

The Board finds there is no probative medical evidence to 
this effect.  There is no medical evidence that shows that 
the veteran's pre-existing pes planus was aggravated beyond 
the natural progress of the disability.  

Although the veteran believes that her pes planus is 
attributable to her period of service, her opinion as to 
medical matters is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for pes planus.  As such, there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


IV.  Service connection for claimed right hand, wrist, and 
arm numbness and pain.

The veteran's service medical records are negative for any 
complaints, findings, or treatment for right hand, wrist or 
arm numbness and pain.  

The first post-service evidence of any right arm complaints 
was at the March 2002 VA examination.  The assessment at that 
time was that of probably entrapment neuropathy of the right 
upper extremity.  A September 2003 VA outpatient record noted 
that recent EMG studies had confirmed carpal tunnel etiology.  

The Board notes that a May 2003 VA outpatient record noted an 
assessment of "history of carpal tunnel-like complaints 
following a motor vehicle accident."  It is noted that this 
report has limited probative value as it is merely a 
recitation of the veteran's self- reported and 
unsubstantiated history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).  

The Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by her own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. at 520; Charles v. Principi, 16 
Vet. App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
claimed right hand, wrist, or arm condition.  Thus the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a disability manifested by right 
scapular pain is granted.  

Service connection for a disability manifested by chest pain 
is denied.  

Service connection for fallen arches is denied.

Service connection for right hand, wrist, and arm numbness 
and pain is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


